                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 UNITED STATES OF AMERICA

 v.
                                                    CASE NUMBER: 4:20CR-001 -CDL

 DONTRELL SCOTT



                           ORDER ON MOTION FOR CONTINUANCE


       Defendant, Dontrell Scott, has moved the Court to continue the pretrial conference in this

case, presently scheduled for Tuesday, February 11, 2020. The Government does not oppose

this motion. Defendant was arraigned on January 29th, 2020 and is in custody. The Court finds

that the Defendant’s counsel requires time to investigate and evaluate Defendant’s mental health

history, and that his mental heath issues outweigh the interest of the Defendant and the public in

a speedy trial. Failure to grant a continuance could result in a miscarriage of justice. Accordingly,

Defendant’s Motion for Continuance [ECF no. 19] is GRANTED, and it is hereby ordered that this

case shall be continued until the Court’s September 2020 trial term. The delay occasioned by

this continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial Act,

18 U.S.C. § 3161.

       It is SO ORDERED, this 6th day of February, 2020.


                                                           s/Clay D. Land
                                                           CLAY D. LAND
                                                           CHIEF U.S. DISTRICT JUDGE
                                                           MIDDLE DISTRICT OF GEORGIA
